Citation Nr: 1135754	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  06-28 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.  

2.  Entitlement to service connection for a left hip disorder.  

3.  Entitlement to an increased disability evaluation for the Veteran's posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling, to include entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to February 1969.  He served in the Republic of Vietnam.  The Veteran was awarded the Combat Infantryman Badge.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the New York, New York, Regional Office (RO) which, in pertinent part, increased the disability evaluation for the Veteran's PTSD from 30 to 50 percent disabling; effectuated the award as of May 3, 2005; denied service connection for both a right hip disorder and a left hip disorder; and denied a TDIU.  In December 2005, the Veteran submitted a notice of disagreement (NOD).  In June 2006, the RO issued a statement of the case (SOC) to the Veteran and his accredited representative which addressed the issues of service connection for both a right hip disorder and a left hip disorder and an increased evaluation for the Veteran's PTSD.  In August 2006, the Veteran submitted an Appeal to the Board (VA Form 9) from the denial of service connection for both a right hip disorder and a left hip disorder and an evaluation in excess of 50 percent for his PTSD.  

In July 2010, the RO issued a SOC to the Veteran and his accredited representative which addressed the Veteran's entitlement to a TDIU.  The Veteran did not thereafter submit a substantive appeal.  In August 2011, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing was prepared and incorporated into the record.  

The United States Court of Appeals for Veterans Claims (Court) has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  In accordance with the Court's decision in Rice, the Board has reframed the issue of an increased evaluation for the Veteran's PTSD as it appears of the first page of this decision.  While the Veteran did not perfect an appeal with respect to whether he is entitled to TDIU due to multiple service-connected disabilities, the Board must still consider whether he is entitled to TDIU due to his service-connected PTSD alone as an examiner has opined that he is unemployable due to his PTSD.  See VA psychiatric examination report dated in August 2005.  

The issue of an increased evaluation for the Veteran's PTSD to include entitlement to a TDIU is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.   


FINDINGS OF FACT

1.  On July 20, 2011, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal from the denial of service connection for a right hip disorder.

2.  On July 20, 2011, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal from the denial of service connection for a left hip disorder.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's substantive appeal from the denial of service connection for a right hip disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  

2. The criteria for withdrawal of the Veteran's substantive appeal from the denial of service connection for a left hip disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2010).  In a July 20, 2011, written statement, the Veteran requested "to withdraw the issues of entitlement to service connection for bilateral hip condition from my pending appeal."  The Board finds that no allegation of error of fact or law for appellate consideration remains as to those issues.  Therefore, they are dismissed.  


ORDER

The issues of service connection for both a right hip disorder and a left hip disorder are dismissed.  


REMAND

The Veteran asserts that his PTSD warrants assignment of a schedular evaluation in excess of 50 percent as the disability is productive of significant social and industrial impairment and essentially renders him unemployable.  

A July 2011 VA psychiatric treatment record indicates that the Veteran exhibited increased "panic attacks, agitated depression followed by depression wherein he neglects his personal appearance, avoiding social contacts [and continued] difficulty in establishing and maintaining relationships."  At the August 2011 hearing before the undersigned Veterans Law Judge sitting at the RO, the Veteran testified that his PTSD symptomatology had increased in severity since the last VA psychiatric examination for compensation purposes.  

The Veteran was last afforded a VA psychiatric examination for compensation purposes in August 2005.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the above, the Board finds that an additional VA psychiatric evaluation would be helpful in resolving the issues raised by the instant appeal.  

At the hearing before the undersigned Veterans Law Judge, the Veteran reported that he received ongoing VA PTSD treatment.  He clarified that he had last been seen on the day prior to the hearing.  VA clinical documentation of the cited treatment and treatment dated after July 1, 2010, is not of record.  VA should obtain all relevant VA clinical documentation which could potentially be helpful in resolving the Veteran's claim.  See 38 C.F.R. § 3.159(c)(2) (2010).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  
Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folders all relevant VA clinical documentation pertaining to treatment of the Veteran after July 1, 2010.  

2.  Then schedule the Veteran for a VA psychiatric examination to accurately determine both the nature and severity of the Veteran's PTSD.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should also express an opinion as to the impact of the Veteran's psychiatric disability upon his vocational pursuits.  Does the Veteran's PTSD render him unable to secure and follow substantially gainful employment taking into consideration his prior work history and educational background?

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  The examiner is requested to provide a detailed rationale for all stated opinions. 

3.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The examination report should be returned to the examiner if it is deficient in any manner.  

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

	(CONTINUED ON NEXT PAGE)

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


